        Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                                   )
CHARLES M. KUPPERMAN,                              )
                                                   )
                    Plaintiff,                     )
                                                   )
JOHN MICHAEL MULVANEY,                             )
                                                   )
                    Proposed Intervenor-Plaintiff, )
                                                   )
        v.                                         ) Civil Action No. 1:19-cv-03224-RJL
                                                   )
UNITED STATES HOUSE OF                             )
REPRESENTATIVES,                                   )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE DONALD J. TRUMP,                     )
in his official capacity as President of the       )
United States,                                     )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE NANCY PELOSI,                        )
in her official capacity as Speaker of the         )
United States House of Representatives,            )
                                                   )
                    Defendant,                     )
                                                   )
THE HOUSE PERMANENT SELECT                         )
COMMITTEE ON INTELLIGENCE,                         )
                                                   )
                    Proposed Defendant,            )
                                                   )
THE HONORABLE ADAM B. SCHIFF,                      )
in his official capacity as Chairman of the        )
House Permanent Select Committee                   )
on Intelligence,                                   )
                                                   )
                    Defendant,                     )
                                                   )
          Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 2 of 9



THE HOUSE COMMITTEE ON FOREIGN                  )
AFFAIRS,                                        )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE ELIOT L. ENGEL,                   )
in his official capacity as Chairman of the     )
House Committee on Foreign Affairs,             )
                                                )
                    Defendant,                  )
                                                )
THE HOUSE COMMITTEE ON OVERSIGHT                )
AND REFORM,                                     )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE CAROLYN B. MALONEY, )
in her official capacity as Acting Chair of the )
House Committee on Oversight and Reform,        )
                                                )
                    Defendant.                  )
__________________________________________)

                                  MOTION TO INTERVENE

       John Michael Mulvaney, through undersigned counsel, respectfully moves under Federal

Rule of Civil Procedure 24 to intervene as a plaintiff in this matter against (1) the following

current Defendants: the United States House of Representatives; Representative Nancy Pelosi,

Speaker of the House of Representatives; Representative Adam B. Schiff, Chairman of the

House Permanent Select Committee on Intelligence; Representative Eliot L. Engel, Chairman of

the House Committee on Foreign Affairs; and Representative Carolyn B. Maloney, Acting Chair

of the House Committee on Oversight and Reform; and (2) three entities not currently defendants

in this matter: the House Permanent Select Committee on Intelligence; the House Committee on

Foreign Affairs; and the House Committee on Oversight and Reform (collectively with the

current Defendants, the “House Defendants”).




                                                -2-
         Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 3 of 9



       Mr. Mulvaney, like Plaintiff Charles Kupperman, has been issued a subpoena by the

House Permanent Select Committee on Intelligence to give testimony on matters concerning his

official duties “as part of the House of Representatives’ impeachment inquiry.” See Exhibit 1

(email transmitting subpoena and subpoena) at 1. Also like Mr. Kupperman, Mr. Mulvaney was

directed by the President not to comply with the subpoena, after the President obtained an

opinion from the Department of Justice’s Office of Legal Counsel (“OLC”) concluding that close

personal advisors of the President, like Mr. Mulvaney, are immune from congressional process—

a position OLC consistently has maintained, across Democratic and Republican administrations

alike, for almost 50 years. See Exhibit 2 (Letter of Pat Cipollone to William Pittard and attached

OLC opinion).

       Despite his unquestioned status as a close and senior advisor to the President, and the

longstanding bipartisan position of that branch regarding the compelled congressional testimony

of such advisors, the House Defendants threaten to hold Mr. Mulvaney in contempt or otherwise

take adverse action against him for obeying the directive of the head of his branch. The question

whether the President’s authority must give way in the face of a congressional subpoena—the

determination Mr. Kupperman has asked this Court to make—is central to the question whether

the House may take adverse action against Mr. Mulvaney, as threatened. For that reason,

Mr. Mulvaney seeks to intervene here.

                                        BACKGROUND

       Mr. Mulvaney is the Acting White House Chief of Staff and the Director of the Office of

Management and Budget. On Thursday, November 7, 2019, at 6:36 p.m., the House Defendants

emailed him a subpoena commanding him to testify, fewer than 15 hours later, about his official

duties in connection with the United States’ relations with Ukraine. Exhibit 1 at 1 (requiring




                                               -3-
          Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 4 of 9



testimony at 9:00 a.m. on Friday, November 8, 2019). On the morning of November 8, before

the time designated for Mr. Mulvaney’s testimony, the White House Counsel transmitted a letter

to undersigned counsel asserting the “constitutional immunity of current and former senior

advisors to the President” and instructing Mr. Mulvaney not to testify in response to the

subpoena, “in order to protect the prerogatives of the Office of the President today and in the

future.” Exhibit 2 at 2.

       The President’s direction was backed by a legal opinion issued by OLC, which the White

House Counsel attached to his letter. As described more fully in the attached proposed

complaint, the OLC opinion explained that, under both Democratic and Republican

administrations, OLC consistently has concluded that close personal advisors of presidents are

immune from compelled congressional testimony. Exhibit 2 at 3-4. It further concluded that Mr.

Mulvaney, as the Acting White House Chief of Staff, qualified as just such an adviser. Id.

       In their email attaching their subpoena, however, the House Defendants threatened to

take action against Mr. Mulvaney if he failed to comply with the demands of that subpoena—

even if his refusal came “at the direction or behest of the President,” the head of Mr. Mulvaney’s

branch of government. See Exhibit 1 at 1. The House’s email specifically threatened to initiate

“a contempt proceeding” against him, or to draw some unspecified “adverse inference against”

him, if he refused to comply with the subpoena. The House Defendants, in other words, have

threatened—and currently do threaten—to take action against a member of a co-equal branch of

government for acceding to an order of the head of his branch where that order is one

consistently deemed lawful by Democratic and Republican administrations alike.




                                               -4-
            Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 5 of 9



                                           ARGUMENT

I.     MR. MULVANEY IS ENTITLED TO INTERVENE AS OF RIGHT.

       Federal Rule of Civil Procedure 24 states that a party may intervene in an existing matter

as of right when he or she “claims an interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the action may as a practical matter

impair or impede the movant’s ability to protect its interest, unless existing parties adequately

represent that interest.” Fed. R. Civ. P. 24(a)(2). The D.C. Circuit, “[p]arsing the language of

the rule,” has held “that qualification for intervention as of right depends on the following four

factors”:

                (1) the timelines of the motion; (2) whether the applicant claims an
                interest relating to the property or transaction which is the subject
                of the action; (3) whether the applicant is so situated that the
                disposition of the action may as a practical matter impair or
                impede the applicant’s ability to protect that interest; and
                (4) whether the applicant’s interest is adequately represented by
                existing parties.

Fund for Animals, Inc. v. Norton, 322 F.3d 728, 731 (D.C. Cir. 2003) (citations and quotation

marks omitted). Mr. Mulvaney satisfies all four factors.

       First, Mr. Mulvaney’s motion to intervene is timely. Mr. Mulvaney received the

subpoena in question yesterday at 6:36 p.m. and was commanded to appear this morning at 9:00

a.m. Exhibit 1 at 1. He files this motion on the same day that he was commanded to appear.

       Second, Mr. Mulvaney claims an obvious interest in the “relevant ‘transaction’” here:

the House Defendants’ decision, in their ongoing impeachment inquiry, to issue subpoenas to

close personal advisors of the President. Fund for Animals, Inc., 322 F.3d at 735 (identifying

“the relevant ‘transaction’” supporting intervention as of right as the “decision to permit the

importation” of certain animals). Mr. Mulvaney and Mr. Kupperman both were issued




                                                -5-
          Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 6 of 9



deposition subpoenas as part of the same impeachment inquiry, and both were threatened with

adverse action if they chose to obey Presidential direction rather than comply. See Exhibit 1 at 1

(Mulvaney); ECF No. 1-1 at 2 (Kupperman).

       Third, the disposition of this action clearly “may as a practical matter impair or impede”

Mr. Mulvaney’s ability to perform the duties of his job without fear of adverse action by the

House Defendants. A ruling that Mr. Kupperman was obligated to comply with the subpoena

directed to him, despite the President’s instruction, could subject Mr. Mulvaney to adverse action

by the House, precisely as the House Defendants already have threatened.

       Fourth and finally, Mr. Mulvaney’s interest is not adequately represented by

Mr. Kupperman. Unlike Mr. Kupperman, Mr. Mulvaney is a current member of the Executive

Branch, and thus remains a subordinate of the President subject to his present direction.

Additionally, Mr. Mulvaney is both a closer and a more senior adviser to the President than was

Mr. Kupperman. In his capacity as Acting White House Chief of Staff, and in his capacity as

Director of the Office of Management and Budget, Mr. Mulvaney occupies Cabinet-level

positions in the Executive Branch. And, as the Acting White House Chief of Staff,

Mr. Mulvaney is among the most regular advisors of the President. In short, there are reasons

unique to Mr. Mulvaney’s position that might form the basis of a judicial ruling against the

House Defendants’ threatened actions, reasons that Mr. Kupperman necessarily cannot advance.

II.    ALTERNATIVELY, MR. MULVANEY SHOULD BE GRANTED PERMISSION
       TO INTERVENE.

       Federal Rule of Civil Procedure 24 also allows a court to “permit anyone to intervene

who . . . has a claim or defense that shares with the main action a common question of law or

fact.” Fed. R. Civ. P. 24(b)(1)(b). Permissive intervention under Rule 24(b) “‘is an inherently

discretionary enterprise’ that affords the Court ‘wide latitude.’” Sault Ste. Marie Tribe of



                                               -6-
          Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 7 of 9



Chippewa Indians v. Bernhardt, 331 F.R.D. 5, 9 (D.D.C. 2019) (quoting E.E.O.C. v. Nat’l

Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998)).

       Mr. Mulvaney respectfully requests that the Court exercise its discretion to allow him to

intervene here. Mr. Mulvaney asserts the same “claim” as Mr. Kupperman, and he “shares with

the main action” not just one, but several “common question[s] of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). Both men have been subpoenaed in connection with the same impeachment

inquiry. Both have received the same type of subpoena, for deposition testimony. Both are

subpoenaed in connection with work at the White House, and specifically as close personal

advisers to the President there. Both received Presidential direction to act as they did, which

direction was supported by OLC opinions describing a longstanding bipartisan position on the

issue. And both are now faced with an assertion from an equally powerful branch that they must

ignore that longstanding bipartisan position or suffer consequences. These “issues,” furthermore,

are of a “time-sensitive nature,” as this Court recognized in setting its first status conference in

this matter. See Minute Order (Oct. 28, 2019). Allowing Mr. Mulvaney to intervene in an action

that already is underway, and proceeding on an appropriately aggressive briefing schedule,

affords him the greatest chance to obtain timely resolution of these issues.

III.   ALLOWING MR. MULVANEY TO JOIN THE HOUSE COMMITTEES AS
       DEFENDANTS WILL NOT UNDULY PREJUDICE THE EXISTING PARTIES
       OR DELAY RESOLUTION OF THEIR CLAIMS.

       In addition to intervening against the current House Defendants, Mr. Mulvaney seeks to

join the three House committees conducting the impeachment inquiry, whose chairs already are

Defendants here. He moves to do so now, rather than separately at a later time after the Court

has granted him leave to intervene (should it so grant), because of the speed at which this matter

is rightly progressing. Allowing him to join those three committees now, at the time that he




                                                 -7-
          Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 8 of 9



intervenes against the current House Defendants, will do nothing to prejudice the existing parties

or delay adjudication of the claim at issue. The chair or acting chair of each committee already

appears as a defendant, and it is the committees’ actions in issuing the subpoenas that is the focus

of the claims of Mr. Kupperman and Mr. Mulvaney. The committees will be represented by the

same attorneys who are representing their chairs and the other House Defendants.

Mr. Mulvaney, furthermore, does not expect to ask the Court to extend the currently-imposed

briefing schedule. He therefore respectfully requests, should this motion be granted, permission

to join as Defendants the House Permanent Select Committee on Intelligence, the House

Committee on Foreign Affairs, and the House Committee on Oversight and Reform.

                                         CONCLUSION

       The issues implicated by this motion are significant for the country generally and for

Mr. Mulvaney personally. They go to the heart of our representative government and its promise

to secure individual liberty by dividing the awesome power of government amongst itself.

Mr. Mulvaney, like Mr. Kupperman, finds himself caught in that division, trapped between the

commands of two of its co-equal branches—with one of those branches threatening him with

contempt. He turns to this Court for aid and respectfully requests that his motion be granted.

His proposed Complaint, see Exhibit 3, and a proposed order, are attached.



                                                     Respectfully submitted,


DATED: November 8, 2019                              /s/ William Pittard
                                                     William Pittard (DC Bar No. 482949)
                                                     Christopher C. Muha (DC Bar No. 987116)
                                                     KAISERDILLON PLLC
                                                     1099 14th Street NW – 8th Floor West
                                                     Washington, DC 20005
                                                     T: (202) 640-2850



                                               -8-
Case 1:19-cv-03224-RJL Document 26 Filed 11/08/19 Page 9 of 9



                                   F: (202) 280-1034
                                   wpittard@kaiserdillon.com
                                   cmuha@kaiserdillon.com

                                   Attorneys for John Michael Mulvaney




                             -9-
Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 1 of 4




        Exhibit 1
                 Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 2 of 4




From: Noble, Daniel
Sent: Thursday, November 7, 2019 6:36 PM
To: Mulvaney, Mick M. EOP/WHO
Cc: Bergreen, Timothy <                                     ; Bitar, Maher                                  ; Goldman,
Daniel                                    Mitchell, Nicolas                                       ; Wirkkala, Rheanne
                                      Rapallo, Dave                                   ; Grooms, Susanne Sachsman
                                   ; Kenny, Peter                                  ; Carey, Laura
                               Bair, James                                 ; Purpura, Michael M. EOP/WHO

Subject: Subpoena ‐ House Impeachment Inquiry

Mr. Mulvaney,

Please see the attached subpoena commanding you to appear for a deposition as part of the House of Representatives’
impeachment inquiry at the previously noticed date, time, and location: November 8, at 9:00 a.m. in HVC‐304, The
Capitol.

This subpoena is being issued by the Permanent Select Committee on Intelligence under the Rules of the House of
Representatives in exercise of its oversight and legislative jurisdiction and after consultation with the Committee on
Foreign Affairs and the Committee on Oversight and Reform. The deposition transcript shall be collected as part of the
House’s impeachment inquiry and shared among the Committees, as well as with the Committee on the Judiciary as
appropriate. Your failure or refusal to comply with the subpoena, including at the direction or behest of the President,
shall constitute further evidence of obstruction of the House’s impeachment inquiry and may be used as an adverse
inference against you and the President. Moreover, your failure to appear shall constitute evidence that may be used
against you in a contempt proceeding.

Attached for your reference are the House deposition regulations and HPSCI’s Rules of Procedure.

Please confirm receipt.

Sincerely,



Daniel S. Noble
Senior Investigative Counsel (Majority)
House Permanent Select Committee on Intelligence
The Capitol (HVC‐304)
Desk:
Cell:
Secure:




                                                            1
Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 3 of 4
Case 1:19-cv-03224-RJL Document 26-1 Filed 11/08/19 Page 4 of 4
Case 1:19-cv-03224-RJL Document 26-2 Filed 11/08/19 Page 1 of 5




        Exhibit 2
Case 1:19-cv-03224-RJL Document 26-2 Filed 11/08/19 Page 2 of 5
Case 1:19-cv-03224-RJL Document 26-2 Filed 11/08/19 Page 3 of 5
Case 1:19-cv-03224-RJL Document 26-2 Filed 11/08/19 Page 4 of 5
Case 1:19-cv-03224-RJL Document 26-2 Filed 11/08/19 Page 5 of 5
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 1 of 24




          Exhibit 3
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 2 of 24
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 3 of 24



THE HOUSE PERMANENT SELECT                      )
COMMITTEE ON INTELLIGENCE                       )
HVC304 Capitol                                  )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HONORABLE ADAM B. SCHIFF,                   )
in his official capacity as Chairman of the     )
House Permanent Select Committee                )
on Intelligence                                 )
HVC304 Capitol                                  )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HOUSE COMMITTEE ON FOREIGN                  )
AFFAIRS                                         )
2170 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HONORABLE ELIOT L. ENGEL,                   )
in his official capacity as Chairman of the     )
House Committee on Foreign Affairs              )
2170 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HOUSE COMMITTEE ON OVERSIGHT                )
AND REFORM                                      )
2157 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant,              )
                                                )
THE HONORABLE CAROLYN B. MALONEY, )
in her official capacity as Acting Chair of the )
House Committee on Oversight and Reform         )
2157 Rayburn House Office Building              )
Washington, DC 20515                            )
                                                )
                        Defendant.              )
__________________________________________)

                                              -2-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 4 of 24



                                          COMPLAINT

       Pursuant to 28 U.S.C. §§ 2201 and 2202, Intervenor-Plaintiff John Michael Mulvaney,

the Director of the Office of Management and Budget and the Acting White House Chief of

Staff, files this complaint in this existing interpleader action against Defendants: the United

States House of Representatives; Representative Nancy Pelosi, Speaker of the U.S. House of

Representatives; the House Permanent Select Committee on Intelligence; Representative Adam

B. Schiff, Chairman of the House Permanent Select Committee on Intelligence; the House

Committee on Foreign Affairs; Representative Eliot L. Engel, Chairman of the House Committee

on Foreign Affairs; the House Committee on Oversight and Reform; and Representative Carolyn

B. Maloney, Acting Chair of the House Committee on Oversight and Reform (collectively, the

“House Defendants”). Intervenor-Plaintiff is faced with irreconcilable commands by the

Legislative and Executive Branches of the Government and, accordingly, seeks a declaratory

judgment from this Court as to whether he is lawfully obliged to comply with a subpoena issued

by the House Defendants demanding his testimony “as part of the House of Representatives’

impeachment inquiry,” or he is lawfully obliged to abide by an order from the President not to

appear for that deposition, on the basis of an assertion of immunity from congressional process.

Intervenor-Plaintiff hereby alleges as follows:

                   INTRODUCTION AND SUMMARY OF THE ACTION

       1.      Since February 16, 2017, Intervenor-Plaintiff has served as the Director of the

Office of Management and Budget. Since January 2, 2019, Intervenor-Plaintiff also has served as

the Acting White House Chief of Staff. In both capacities, Intervenor-Plaintiff serves as a

member of President Trump’s Cabinet.




                                                    -3-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 5 of 24



       2.      On Thursday, November 7, 2019, at 6:36 p.m., as part of the House’s

impeachment inquiry, the House Defendants emailed a subpoena to Intervenor-Plaintiff

commanding him to appear and testify about his official duties in connection with the United

States’ relations with Ukraine. That subpoena commanded appearance for a deposition to

commence fewer than 15 hours later, at 9:00 a.m. on Friday, November 8, 2019. Before 9:00

a.m. that morning, the President, acting through the White House Counsel, asserted that

Intervenor-Plaintiff, as a close personal advisor to the President, is immune from congressional

process, and he expressly instructed Intervenor-Plaintiff not to appear and testify in response to

the House’s subpoena.

       3.      The President’s direction was backed by a legal opinion issued by the Department

of Justice’s Office of Legal Counsel (“OLC”). The OLC opinion explained that, under both

Democratic and Republican administrations, OLC consistently has concluded that close personal

advisors of presidents are immune from compelled congressional testimony.

       4.      The email attaching the House’s subpoena to Intervenor-Plaintiff, however,

threatened to initiate “a contempt proceeding” against him, or to draw an unspecified “adverse

inference against” him, if he refused to comply with the subpoena—even if his refusal came “at

the direction or behest of the President,” the head of Intervenor-Plaintiff’s branch of

Government. See Ex. A at 1. The House Defendants, in other words, have threatened—and

currently do threaten—to take legal action against a member of a co-equal branch of government

for acceding to an order of the head of his branch where that order is one consistently deemed

lawful by Democratic and Republican administrations alike.

       5.      Intervenor-Plaintiff therefore seeks a declaratory judgment pronouncing that the

House Defendants (1) may not take adverse action against him, as a member of the Executive



                                                    -4-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 6 of 24



Branch, for noncompliance with the issued congressional subpoena where that noncompliance is

at the direction of the President (and that direction is consistent with the Executive Branch’s

longstanding and indisputably bipartisan position on immunity from congressional process), and

furthermore (2) may not take action against him for any non-compliance that predates any such

judicial ruling.

                                    JURISDICTION AND VENUE
        6.         This Court has jurisdiction pursuant to 28 U.S.C. § 1331. This case arises under

Articles I and II of the Constitution of the United States, and implicates Article I, Section 2,

Clause 5, which provides that the House of Representatives shall have “the sole Power of

Impeachment,” and Article II, Section 1, Clause 1, which vests the “executive Power … in a

President of the United States of America.”

        7.         This Court has authority to issue a declaratory judgment and order other relief that

is just and proper pursuant to 28 U.S.C. §§ 2201 and 2202.

        8.         Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(e)(1) & (b)(2). Each

of the Defendants performs his, her, or its official duties in this judicial district, and a substantial

part of the events or omissions giving rise to this action occurred in this judicial district.

                                               PARTIES
        9.         Intervenor-Plaintiff John Michael Mulvaney is a citizen of South Carolina.

        10.        Defendant United States House of Representatives is established by Article I,

Section 1 of the Constitution of the United States, and it is vested with “the sole Power of

Impeachment.” U.S. CONST., art. I, § 2, cl. 5.

        11.        Defendant Nancy Pelosi is the Speaker of the House of Representatives. She is

sued in her official capacity.




                                                       -5-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 7 of 24



        12.     Defendant House Permanent Select Committee on Intelligence is a committee of

Defendant United States House of Representatives.

        13.     Defendant Adam B. Schiff is the Chairman of the House Permanent Select

Committee on Intelligence. He is sued in his official capacity.

        14.     Defendant House Committee on Foreign Affairs is a committee of Defendant

United States House of Representatives.

        15.     Defendant Eliot L. Engel is the Chairman of the House Committee on Foreign

Affairs. He is sued in his official capacity.

        16.     Defendant House Committee on Oversight and Reform is a committee of

Defendant United States House of Representatives.

        17.     Defendant Carolyn B. Maloney is the Acting Chair of the House Committee on

Oversight and Reform. She is sued in her official capacity.

        18.     Defendant Donald J. Trump is the President of the United States. He is sued in his

official capacity.

                                   FACTUAL ALLEGATIONS

        19.     Intervenor-Plaintiff has served as the Director of the Office of Management and

Budget since February 16, 2017. Since January 2, 2019, Intervenor-Plaintiff also has served as

the Acting White House Chief of Staff. In both capacities, Intervenor-Plaintiff serves as a

member of President Trump’s Cabinet and as a close personal advisor to President Trump.

Among Intervenor-Plaintiff’s many duties as Acting White House Chief of Staff and Director of

the Office of Management and Budget is advising the President with respect to national security

policy, as well as coordinating the implementation of national security policy among the relevant




                                                   -6-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 8 of 24



Executive Branch agencies, including but not limited to the Department of State, the Department

of Defense, and the Office of Management and Budget.

       20.     On November 7, 2019, Defendant Schiff, through Committee counsel, sent to

Intervenor-Plaintiff an electronic message, “as part of to the House of Representatives’

impeachment inquiry, … transmitting a subpoena that compels [Intervenor-Plaintiff] to appear”

for a deposition at 9:00 a.m. on November 8, 2019. Although the subpoena apparently was

signed by Defendant Schiff on Monday, November 4, 2019, Committee counsel did not send the

subpoena to Intervenor-Plaintiff—or alert him to its existence—until 6:36 p.m. on Thursday,

November 7, 2019. Exhibit A at 1.

       21.     Committee counsel’s electronic message explained that the “subpoena is being

issued by the Permanent Select Committee on Intelligence under the Rules of the House of

Representatives in exercise of its oversight and legislative jurisdiction and after consultation with

the Committee on Foreign Affairs and the Committee on Oversight and Reform.” Id.

       22.     The electronic message described the subject and scope of the investigation as

follows: “The deposition transcript shall be collected as part of the House’s impeachment inquiry

and shared among the Committees, as well as with the Committee on the Judiciary as

appropriate.” Id.

       23.     Because the subpoena seeks testimony concerning Intervenor-Plaintiff’s service

as a senior confidential advisor to the President, Intervenor-Plaintiff provided the White House

Counsel with a copy of the subpoena, and requested that the White House Counsel notify him of

the President’s position on the subpoena.

       24.     On November 8, 2019, the White House Counsel transmitted a letter to counsel

for Intervenor-Plaintiff, asserting the “constitutional immunity of current and former senior



                                                    -7-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 9 of 24



advisers to the President” and instructing Intervenor-Plaintiff not to appear and testify in

response to the subpoena. Exhibit B at 2. The White House Counsel stated that the Office of

Legal Counsel of the Department of Justice had “advised [him] that [Intervenor-Plaintiff] is

absolutely immune from compelled congressional testimony with respect to matters related to his

service as a senior adviser to the President.” Id. at 1. The White House Counsel enclosed the

opinion of the Office of Legal Counsel, and it is included as part of Exhibit B hereto.

       25.     The White House Counsel further informed Intervenor-Plaintiff’s counsel that, “in

order to protect the prerogatives of the Office of the President today and in the future, and in

response to your request, the President directs Mr. Mulvaney not to appear at the Committee’s

scheduled deposition on Friday, November 8, 2019.” Id. at 2.

       26.     Intervenor-Plaintiff is not aware of any Supreme Court decision establishing that

the congressional subpoena controls here, as the House Defendants have insisted.

       27.     Indeed, for nearly a half century, OLC consistently has opined that “‘the President

and his immediate advisers are absolutely immune from testimonial compulsion by a

Congressional committee’ on matters related to their official duties.” Memorandum for the

Counsel to the President from Steven A. Engel, Assistant Attorney General, Office of Legal

Counsel, Re: Testimonial Immunity Before Congress of Former Counsel to the President, 43 Op.

O.L.C., slip op. at *1 (May 20, 2019) (“Engel Opinion”) (quoting Memorandum for All Heads of

Offices, Divisions, Bureaus and Boards of the Department of Justice, from John M. Harmon,

Acting Assistant Attorney General, Office of Legal Counsel, Re: Executive Privilege at 5 (May

23, 1977)). OLC has reaffirmed this position more than a dozen times over the course of the last

nine administrations of both political parties. See Engel Opinion at 3 n.1 (citing OLC opinions

from the administrations of every President since President Nixon).



                                                    -8-
        Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 10 of 24



        28.    The Executive Branch apparently has refused, with few exceptions, to permit

close White House advisors to the President to testify before Congress since the 1940s, when the

Executive Office of the President was created. See id. at 7. OLC articulated the legal basis for

testimonial immunity of close Presidential advisors in 1971 in a Memorandum authored by then-

Assistant Attorney General William H. Rehnquist. See Memorandum for John D. Ehrlichman,

Assistant to the President for Domestic Affairs, from William H. Rehnquist, Assistant Attorney

General, Office of Legal Counsel, Re: Power of Congressional Committee to Compel

Appearance or Testimony of “White House Staff” (Feb. 5, 1971). Assistant Attorney General

Rehnquist defined the scope of the immunity as follows:

               The President and his immediate advisers — that is, those who
               customarily meet with the President on a regular or frequent basis
               — should be deemed absolutely immune from testimonial
               compulsion by a congressional committee. They not only may not
               be examined with respect to their official duties, but they may not
               even be compelled to appear before a congressional committee.

Id. at 7.

        29.    Both in his capacity as the Acting White House Chief of Staff and as the Director

of the Office of Management and Budget, Intervenor-Plaintiff met with and advised President

Trump directly on a frequent and regular basis and implemented President Trump’s plans.

        30.    The Rehnquist Memorandum repeatedly, and apparently without exception, has

been reaffirmed in opinions by heads of OLC from both political parties. See, e.g., Letter to

Phillip E. Areeda, Counsel to the President, from Antonin Scalia, Assistant Attorney General,

Office of Legal Counsel (Sept. 25, 1974) (enclosing a Memorandum); Letter Opinion for the

Counsel for the President from Christopher H. Schroeder, Acting Assistant Attorney General,

Office of Legal Counsel, Re: Immunity of the Counsel to the President from Compelled

Congressional Testimony, 20 Op. O.L.C. 308 (1996); Memorandum Opinion for the Counsel to

                                                   -9-
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 11 of 24



the President from Karl R. Thompson, Acting Assistant Attorney General, Office of Legal

Counsel, Re: Immunity of the Assistant to the President and Director of the Office of Political

Strategy and Outreach from Congressional Subpoena, 38 Op. O.L.C., slip op *1 (July 15, 2014)

(“Thompson Memorandum”).

       31.     OLC’s rationale for this immunity begins with the premise that “[t]he President is

a separate branch of government. He may not compel congressmen to appear before him. As a

matter of separation of powers, Congress may not compel him to appear before it.” Engel

Opinion at 4 (quoting Memorandum for Edward C. Schmults, Deputy Attorney General, from

Theodore B. Olson, Assistant Attorney General, Office of Legal Counsel at 2 (July 29, 1982)).

OLC has reasoned that the testimonial immunity enjoyed by the President himself necessarily

must extend to his close confidential advisors whose only function is to advise and assist the

President in carrying out his duties: “For the President’s absolute immunity to be fully

meaningful, and for these separation of powers principles to be adequately protected, the

President’s immediate advisers likewise must have absolute immunity from congressional

compulsion to testify about matters that occur during the course of discharging their official

duties.” Thompson Memorandum, 38 Op. O.L.C., slip op. at *2. Absent testimonial immunity

against Congressional process, according to OLC, the President’s “strong interests in

confidentiality, as well as the President’s ability to obtain sound and candid advice” would be

impaired. Engel Opinion, 43 Op. O.L.C., slip op. at *5.

       32.     On the other hand, what apparently is the only judicial decision to address the

question has concluded that the President’s close advisors do not enjoy absolute immunity from

Congressional process. In Committee on the Judiciary v. Miers, 558 F. Supp. 2d 53 (D.D.C.

2008), the House Committee on the Judiciary brought suit against Counsel to the President



                                                  - 10 -
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 12 of 24



Harriet Miers and White House Chief of Staff Joshua Bolten to enforce its subpoenas for

testimony and documents relating to the termination of nine United States Attorneys. District

Judge Bates explained that Supreme Court authority on this question “powerfully suggests that

such advisors do not enjoy absolute immunity.” Id. at 99. The district court pointed out, see id. at

100–03, that in Harlow v. Fitzgerald, the Supreme Court held that senior presidential advisors do

not enjoy absolute immunity from civil suits based on official acts, even where the Court

previously had held that the President himself is absolutely immune from civil suits based on

official acts. See 457 U.S. 800 (1982); see also Nixon v. Fitzgerald, 457 U.S. 731, 749 (1982).

The court emphasized the narrow scope of its decision, holding “only that Ms. Miers (and other

senior presidential advisors) do not have absolute immunity from compelled congressional

process in the context of this particular subpoena dispute.” Miers, 558 F. Supp. 2d at 105–06.

       33.     The district court in Miers further concluded that the Counsel to the President was

not entitled to absolute or qualified immunity at least in part because the inquiry did not “involve

the sensitive topics of national security or foreign affairs.” Id. at 105. National security and

foreign affairs are at the heart of the information that the House Defendants seek from

Intervenor-Plaintiff in connection with the House’s impeachment inquiry.

       34.     The district court’s decision in Miers was stayed pending appeal. See Comm. on

the Judiciary of the U.S. House of Representatives v. Miers, 542 F.3d 909, 910–11 (D.C. Cir.

2008) (per curiam). The case settled, and the appeal was dismissed before any further action was

taken by the court of appeals. Comm. on the Judiciary of the U.S. House of Representatives v.

Miers, No. 08-5357, 2009 WL 3568649, at *1 (D.C. Cir. Oct. 14, 2009). Subsequent OLC

decisions from both the Obama Administration and the Trump Administration have “respectfully

disagree[d] with the district court’s conclusion in Miers and adhere[d] to this Office’s long-



                                                    - 11 -
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 13 of 24



established position that the President’s immediate advisers are absolutely immune from

compelled congressional testimony.” Engel Opinion, 43 Op. O.L.C., slip op. at *14 (citing

Thompson Memorandum, 38 Op. O.L.C., slip op. at *5–9).

        35.     In short, there apparently is no controlling judicial authority that definitively

undermines the Executive Branch’s consistent bipartisan conclusion that close personal advisors

of the President are bound to abide by the President’s assertions of immunity, even in the face of

congressional subpoenas for testimony. Especially on matters pertaining to national security and

foreign affairs, close personal advisors of the President, like Intervenor-Plaintiff, generally are

obligated to follow Presidential orders instructing them to accede to longstanding bipartisan legal

positions of the Executive Branch. There exists, to Intervenor-Plaintiff’s knowledge, no

controlling authority otherwise, notwithstanding the House Defendants’ threats against

Intervenor-Plaintiff.

                                       CLAIM FOR RELIEF
                                              COUNT I
                                       Declaratory Judgment

        36.     Intervenor-Plaintiff incorporates by reference and realleges the preceding

paragraphs, as if set forth fully herein.

        37.     Intervenor-Plaintiff is bound by his oath of office to abide by the lawful

constitutional commands of both the President and the House of Representatives.

        38.     More particularly, Intervenor-Plaintiff has a duty to abide by a lawful

constitutional assertion of immunity by the President and a lawful instruction by the President

that he decline to testify before Congress concerning his official duties as a close advisor to the

President. Intervenor-Plaintiff likewise has a general duty to comply with a lawful, constitutional

subpoena issued to him by a duly-authorized committee of the U.S. House of Representatives.

                                                    - 12 -
       Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 14 of 24



       39.     The House Defendants assert that Intervenor-Plaintiff is lawfully obligated to

comply with the subpoena they issued to him, and it is a federal criminal offense to willfully fail

“to give testimony or to produce papers” in response to a lawful subpoena issued by “any

committee of either House of Congress, … punishable by a fine … and imprisonment in a

common jail for not less than one month nor more than twelve months.” 2 U.S.C. § 192.

       40.     President Trump, the head of Intervenor-Plaintiff’s branch of the government,

asserts that Intervenor-Plaintiff is lawfully obligated to abide by the President’s assertion of

immunity from Congressional process and his instruction that Intervenor-Plaintiff not appear and

testify in response to the subpoena.

       41.     Intervenor-Plaintiff has, at a minimum, reasonable cause to believe that the

President’s assertion of immunity on behalf of Intervenor-Plaintiff, and order that Intervenor-

Plaintiff not attend the relevant deposition, is and are valid and binding on Intervenor-Plaintiff.

       42.     The House Defendants threaten to take action against Intervenor-Plaintiff for

acceding to a longstanding, bipartisan legal position, as adopted here by the President.

       43.     Intervenor-Plaintiff is neither authorized nor able to resolve a Constitutional

dispute between the Legislative and Executive Branches of our government; instead, “[i]t is

emphatically the province and the duty of the judicial department to say what the law is.”

Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803).

       44.     Accordingly, Intervenor-Plaintiff is “an interested party seeking” a declaration of

his “rights and other legal relations” with the House Defendants. See 28 U.S.C. § 2201(a).

Intervenor-Plaintiff seeks only to be insulated from adverse action by the House Defendants

based on his having followed the President’s order at a time before the Judicial Branch had

definitely resolved the questions at issue.



                                                    - 13 -
      Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 15 of 24



                                      PRAYER FOR RELIEF

       WHEREFORE, Intervenor-Plaintiff respectfully prays that this Court:

       A.        Pursuant to 28 U.S.C. §§ 2201 and 2202, enter declaratory relief as follows:

                 1.     Declare whether the House Defendants may compel Intervenor-Plaintiff to

                        testify where the President has instructed him, as a close personal advisor,

                        not to do so on grounds of immunity.

                 2.     Declare that the House Defendants may not take adverse action against

                        Intervenor-Plaintiff based on his decision to follow the President’s

                        directive to assert that immunity at a time when the Judicial Branch had

                        not definitively resolved the question.

       B.        Expedite its consideration and resolution of this case in light of the pending

impeachment proceedings.

       C.        Grant such other and further relief as may be just and proper under the

circumstances.


DATED: November 8, 2019                                Respectfully submitted,

                                                       /s/ William Pittard
                                                       William Pittard (DC Bar No. 482949)
                                                       Christopher C. Muha (DC Bar No. 987116)
                                                       KAISERDILLON PLLC
                                                       1099 14th Street NW – 8th Floor West
                                                       Washington, DC 20005
                                                       T: (202) 640-2850
                                                       F: (202) 280-1034
                                                       wpittard@kaiserdillon.com
                                                       cmuha@kaiserdillon.com

                                                       Attorneys for John Michael Mulvaney




                                                    - 14 -
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 16 of 24




         Exhibit A
                Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 17 of 24




From: Noble, Daniel
Sent: Thursday, November 7, 2019 6:36 PM
To: Mulvaney, Mick M. EOP/WHO
Cc: Bergreen, Timothy <                                     ; Bitar, Maher                                  ; Goldman,
Daniel                                    Mitchell, Nicolas                                       ; Wirkkala, Rheanne
                                      Rapallo, Dave                                   ; Grooms, Susanne Sachsman
                                   ; Kenny, Peter                                  ; Carey, Laura
                               Bair, James                                 ; Purpura, Michael M. EOP/WHO

Subject: Subpoena ‐ House Impeachment Inquiry

Mr. Mulvaney,

Please see the attached subpoena commanding you to appear for a deposition as part of the House of Representatives’
impeachment inquiry at the previously noticed date, time, and location: November 8, at 9:00 a.m. in HVC‐304, The
Capitol.

This subpoena is being issued by the Permanent Select Committee on Intelligence under the Rules of the House of
Representatives in exercise of its oversight and legislative jurisdiction and after consultation with the Committee on
Foreign Affairs and the Committee on Oversight and Reform. The deposition transcript shall be collected as part of the
House’s impeachment inquiry and shared among the Committees, as well as with the Committee on the Judiciary as
appropriate. Your failure or refusal to comply with the subpoena, including at the direction or behest of the President,
shall constitute further evidence of obstruction of the House’s impeachment inquiry and may be used as an adverse
inference against you and the President. Moreover, your failure to appear shall constitute evidence that may be used
against you in a contempt proceeding.

Attached for your reference are the House deposition regulations and HPSCI’s Rules of Procedure.

Please confirm receipt.

Sincerely,



Daniel S. Noble
Senior Investigative Counsel (Majority)
House Permanent Select Committee on Intelligence
The Capitol (HVC‐304)
Desk:
Cell:
Secure:




                                                            1
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 18 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 19 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 20 of 24




         Exhibit B
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 21 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 22 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 23 of 24
Case 1:19-cv-03224-RJL Document 26-3 Filed 11/08/19 Page 24 of 24
       Case 1:19-cv-03224-RJL Document 26-4 Filed 11/08/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                                   )
CHARLES M. KUPPERMAN,                              )
                                                   )
                    Plaintiff,                     )
                                                   )
JOHN MICHAEL MULVANEY,                             )
                                                   )
                    Proposed Intervenor-Plaintiff, )
                                                   )
        v.                                         ) Civil Action No. 1:19-cv-03224-RJL
                                                   )
UNITED STATES HOUSE OF                             )
REPRESENTATIVES,                                   )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE DONALD J. TRUMP,                     )
in his official capacity as President of the       )
United States,                                     )
                                                   )
                    Defendant,                     )
                                                   )
THE HONORABLE NANCY PELOSI,                        )
in her official capacity as Speaker of the         )
United States House of Representatives,            )
                                                   )
                    Defendant,                     )
                                                   )
THE HOUSE PERMANENT SELECT                         )
COMMITTEE ON INTELLIGENCE,                         )
                                                   )
                    Proposed Defendant,            )
                                                   )
THE HONORABLE ADAM B. SCHIFF,                      )
in his official capacity as Chairman of the        )
House Permanent Select Committee                   )
on Intelligence,                                   )
                                                   )
                    Defendant,                     )
                                                   )
         Case 1:19-cv-03224-RJL Document 26-4 Filed 11/08/19 Page 2 of 3



THE HOUSE COMMITTEE ON FOREIGN                  )
AFFAIRS,                                        )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE ELIOT L. ENGEL,                   )
in his official capacity as Chairman of the     )
House Committee on Foreign Affairs,             )
                                                )
                    Defendant,                  )
                                                )
THE HOUSE COMMITTEE ON OVERSIGHT                )
AND REFORM,                                     )
                                                )
                    Proposed Defendant,         )
                                                )
THE HONORABLE CAROLYN B. MALONEY, )
in her official capacity as Acting Chair of the )
House Committee on Oversight and Reform,        )
                                                )
                    Defendant.                  )
__________________________________________)

                                     [PROPOSED] ORDER

        Upon consideration of John Michael Mulvaney’s Motion to Intervene, any opposition

thereto, any reply in support thereof, and for good cause shown, it is, this _____ day of

_________________, 2019, hereby

        ORDERED that Mr. Mulvaney’s Motion to Intervene is GRANTED. Mr. Mulvaney is

hereby designated an Intervenor-Plaintiff in this action. It is furthermore

        ORDERED that the House Permanent Select Committee on Intelligence, the House

Committee on Foreign Affairs, and the House Committee on Oversight and Reform are joined as

Defendants in this action. It is furthermore

        ORDERED that Mr. Mulvaney file Exhibit 3 to his Motion to Intervene as his Complaint

in this action.




                                               -2-
Case 1:19-cv-03224-RJL Document 26-4 Filed 11/08/19 Page 3 of 3




                                   __________________________
                                   Hon. Richard J. Leon
                                   United States District Judge




                             -3-
